DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/346,841 filed on 06/14/2021. 

Information Disclosure Statement
The information disclosure statement filed 06/14/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-13 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A method for producing a power semiconductor module arrangement, the method comprising: arranging at least one semiconductor substrate in a housing, each semiconductor substrate comprising a dielectric insulation layer and a first metallization layer attached to the dielectric insulation layer, and the housing comprising at least one through hole extending through a component of the housing; inserting at least one pin or bolt into the at least one through hole such that an upper end of the pin or bolt is not inserted into the through hole; arranging a printed circuit board on the housing; arranging the housing on a heat sink, the heat sink comprising at least one hole, wherein the housing is arranged on the heat sink such that each of the at least one through hole is aligned with one of the at least one hole in the heat sink; and by way of a first pressing tool, exerting a force on at least one defined contact area of the printed circuit board and pressing each of the at least one pin or bolt into the respective hole in the heat sink, wherein each of the at least one defined contact area is arranged directly above one of the at least one pin or bolt.
          Therefore, claim 1 and its dependent claims 2-5 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; A power semiconductor module arrangement, comprising: a housing with at least one through hole extending through a component of the housing; at least one semiconductor substrate arranged in the housing and comprising a dielectric insulation layer and a first metallization layer attached to the dielectric insulation layer; a printed circuit board arranged outside of the housing; a heat sink comprising at least one hole, wherein the housing is arranged on the heat sink such that each of the at least one through hole is aligned with one of the at least one hole in the heat sink; and at least one pin or bolt extending through one of the at least one through hole and into the corresponding hole in the heat sink such that an upper end of the at least one pin or bolt is not inserted into the through hole, wherein each of the at least one pin or bolt is arranged below one of at least one defined contact area of the printed circuit board, wherein the at least one defined contact area is configured to be exposed to a pressure exerted by a first pressing tool.
          Therefore, claim 6 and its dependent claims 7-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847